Title: To Thomas Jefferson from William Short, 6 August 1798
From: Short, William
To: Jefferson, Thomas


          
            My dear Sir
            Jagouville near Havre, Aug. 6. 1798
          
          You recieve a letter from me dated at this place because I had proceeded thus far with an intention to return to America in company with Mr Gerry—My intention of returning as well as the object of it has been for some time announced to you. When I left Spain near three years ago it was with the intention of going to arrange my affairs in America—different & successive circumstances have successively postponed my departure as you have been successively informed—I concieved it at present invariably fixed, & the advantage of so agreeable a companion as Mr Gerry probably aided me to resist the sollicitation of a person whose desire has a right to be a law for me—As she is goodness & prudence itself she yielded to the arguments which I made use of in favor of the propriety & necessity in some measure of this voyage, but on the express condition of my returning here early the next spring—I consented to this & under this engagement left Paris—The pain which this separation cost us, added to the reflexions which have since presented themselves, resulting not only from our own personal situation—but the likelihood of the voyage proving not adequate to its object from the  shortness of its duration—& also the considerations as to the state of the public mind in the U.S.—& more particularly if war should take place—all these things together & many others which have gradually arisen in my mind day after day since our arrival here have induced me to yield to the wishes of my friend, & abandon a plan which was concieved for our mutual advantage, but which insures our present unhappiness, with only a probability of ameliorating & securing our future situation—My ideas as to the uncertainty of property in the old world had made me determine to secure & fix mine in the new, in the most advantageous manner—& with that view to make a voyage there before forming those connexions, which render absence still more painful—It is this consideration which has prevented the last hand being put to them heretofore—Particular considerations of different kinds determined us as to the propriety of keeping this subject to ourselves & it is for that reason my dear Sir that I have never before mentioned it to you—& not from any want of an absolute confidence in your friendship-had you been on the spot it would have certainly been mentioned to you long ago—Notwithstanding our general reserve on the subject, it having been never communicated by us but to a few friends, I observe it has not only got abroad, but also passed the Atlantic—one of her relations sent her his congratulations a long time ago from America; & one of your letters gave me reason to believe you expected it as you speak of the probability of my not residing in America—As to our future residence it is as uncertain as all future circumstances are at present—I beg you to be assured however that I have in no way consented to renounce my country & the future partner of my life has consented that our residence shall be fixed there whenever I shall insist on it—As I feel how great a sacrifice this will be to her on account of the sea & her peculiar situation I shall not insist on it lightly or immediately—but if we were well settled there & my friend found herself happy & contented so far removed from her friends & country, my happiness would be complete—Should this take place, our residence for a part of the year shall be certainly my dear Sir, in your neighborhood—& I must add that this would be not only my choice but that of my friend, who in all our projects exacts this as a condition in the case of our going to settle in America—She feels herself sensibly affected by your kind remembrance, & the friendly expressions you use as to her—Intending to proceed on the subject of business in this letter I will conclude what relates to the subject above, by only observing that particular circumstances, wch. may still last some time having determined us not to render what relates to us publick, wch. circumstances I shall hereafter explain to you, I will beg you to consider this as for you alone, until I shall say the  contrary—In communicating to you our intentions I follow the desire of my friend, who requested me to do it on my seeing you.
          I had the satisfaction my dear Sir of recieving from the hands of their respective bearers, the original & duplicate of your friendly favor of the 1st. of May last—I have postponed answering it because I expected to arrive myself before any letter would—I have it now before me—Since my letters which you there mention having recieved, I have written to you Feb. 27. a very long tedious & prolix letter—& April 15.—the former sent by a Mr. Higginson of Boston, the latter by Mr. Marshall—both mentioned my determination of going out this spring—I shall be sorry if they change your determination mentioned in yours of getting all my affairs into the best shape as if you did not expect me at all—Your plan of renting out Indian camp—& investing my disponible cash in the Pennsylvania bank—is that which I shd. chuse if I were on the spot—also that of not purchasing land (at the present low price of funds, & the difficulty of leasing) except as great bargains may render advisable—I doubt whether it be possible to find such bargains, under present circumstances—for although lands will probably fall with funds I suppose it will not be in so rapid a proportion—& as funds bring in an immediate, & clear revenue, they have an immense advantage over property which bring in little or none & that not with exactitude & certainty—I concieve it probable that this difference between a dead & an active property is seldom as much attended to as it deserves to be—It is true also that the less solidity of funds is a matter of serious consideration—Upon the whole at this distance I do not see any change I have to propose to your plan abovementioned—namely of purchasing in the Penn. bank—& of purchasing lands only in the case of advantage such as shall render it advisable—As to lands the first thing after security of title, that strikes me, is the certainty of their clear revenue—as to other advantages of situation, future prospects such as the probability of a growing value &c. &c. they can only be judged of on the spot; it is impossible from hence—Coeteris paribus, I like what is in your neighborhood as being more under your control, but I fear the difficulty & uncertainty of good & sure tenants so far south—The experiment you will have made as to Indian camp will perhaps be some guide—if it be favorable I should like adding to my property in that quarter, such as other parts of the Blenheim tract, or of Coles’ or the Nicholas’s, or towards Fredericksburg such as the Walkers—In general if the case would admit of it I should like to have a statement of the proposed purchase, that I might decide on it at the time—& particularly if a conditional bargain could be made, subject to my adoption—In that case it would be well to have sent to me a duplicate of your letter for greater security & expedition—The present  moment I apprehend to be a critical one as to property of all kinds at present even in the U.S. which I had for a long time considered as a rock of safety—I know not what I should prefer even if I were on the spot—& much less at this distance—if we are menaced there with high parties—with dreadful war, & perhaps even with internal convulsions, worse than all, what can be safe & solid?——I shall have other funds which I wish to be disposed of & vested either in lands, or something else in America—they will be in the form of the public domestic funds-must they be left in that form to weather through the storm, or transferred in their present low state into something else—It will be impossible to decide here, & it would give me great pleasure to have a constant & uninterrupted correspondence with America on this subject—it will be the only means of coming at some reasonable conjecture—this kind of correspondence my dear Sir, is out of your way; it would be neither right or reasonable to expect it from you—& the time you are obliged to devote to public affairs, cannot leave you any for this—besides it is necessary to be constantly on the spot, & in the habit of daily correspondence—I ask the favor of you therefore to select a good agent for the purpose of details at Philadelphia & to direct him to correspond with me—if you are satisfied with Mr Barnes, he would be the proper person—I beg you to let a precise article of his instructions to be to send me every three months a regular account of the cash he recieved for interest & its application (I think it is recd. every three months) or if the acct. was sent every six months it would suffice—These persons have a right of course to a commission on the money which passes through their hands—& this profit insures their regularity—The capital of the funds I understood from your former letters is on the books in my name; of course these agents are only intrusted with the interest periodically—My power of attorney to you sent from Spain I take it for granted has proved sufficient for all purposes & particularly for the transferring or selling the capital of the funds wch. stand on the books in my name—but if any thing further should prove necessary I hope you will let me know it—trusting you will be so good as to consent to continue to represent me as to the great points of purchase sale &c.—& particularly as I now beg you to give the irksome details of the statement of accts. &c. to some agent who may be paid for the purpose—By this means I shall be able to have always & successively under my view a statement of my avoir & its progress—this is so clearly & concisely expressed by a regular acct. such as merchants keep, that it is the easiest & shortest way to information—I feel myself inadequate to such regularity & know that only mercantile people can subject themselves to such details, & not even all of them among our countrymen.—As to the purchase of land  there is a tract the situation of which pleases me & wch. I shd. like to own, if a great bargain could be had in it & if I could learn the security of the title &c. wch. can be only learned in America—the owner is here & would I believe be disposed to sell, but as he purchased it at double its worth, he wd. probably not yet consent to lose so much of his purchase as to give an acceptable bargain—but as he will probably be more & more disgusted with it, seeing he recieves no kind of income from it I should be very glad if you could without inconvenience get information as to the title, the value—the extent &c. of this tract & inform me of it—I mean the Dover tract—G. Morris as agent of Robt. sold it to the present owner for four hundred thousd. livres, or thereabouts—& at the same time Robt. obliged himself to be the tenant for nine years at 20,000 ₶. p. ann—so that the purchaser thought he had placed his money at an int. of 5. p. ct.—whilst it may only turn out a trick to borrow 400,000 ₶. at an int. of 5. p. ct. for nine years, & then to repay the capital by a tract of land not worth the half of the sum—as yet he holds the land as tenant, but does not pay the money as I understand—perhaps his farmer does not pay him—for he has let it out to one Baker—I lately saw an extract of a letter from him in wch. he says the farmer keeps it in fine order—I enquired into the title & value of this land, of Marshall—he said the title to Morris he was convinced was good, but further he did not know—he thought the extent about 3000. acres—& conjectured it to be worth from 12. to 14000 £. Virga. currency—If I could know the value of the land, & the income clear, to be got from it, I might judge what sum in our funds bringing in or quarterly interest I might offer for it, & I imagine the owner would prefer recieving the same sum (that is to say the real income of the land) in a regular interest payable quarterly & wch. he could have remitted to him & count on it—but this would not be whilst there should be any danger of French property being sequestered, & wch. we learn a member of Congress has proposed—I hope no such proposition has been made, as the meer proposition wd. do infinite harm to the honor, & particularly to the pecuniary credit of our country—I am convinced no country ever gains any thing by sequestering enemy’s property—but on the contrary that it is the worst financial & political operation possible.
          I enquired of Mr. Marshall of the amount of the canal shares—he was not sure but thought each was £50—a book I have with me of a late voyage in America, states the original plan to be 700. shares making 240,000. doll—of course each share is more than £50.—I know not wch. is right—I shall be much obliged to you to let me know what was the original amount, & at what price the shares were purchased for me, whether above or below—& whether they have fallen since wch. I suppose  of course must be the case, as all kinds of funds have fallen since then—your letter of May 95. stated the number of shares you had then purchased & mentioned the intention of purchasing more—of which I shd. be glad to be informed—I am glad that you subscribed to the loan of the canal you mention—& it will give me great pleasure to learn the progress of the canal, both on public & private acct.—I shd. be very glad also to know if lands have fallen in your neighborhood—Mr. Gerry thinks they will every where have been sensibly affected by the fall in the funds & thinks that a person having funds might transfer them into land as advantageously in their present low state as when they were at par—I cannot help however thinking that he is mistaken—As I have mentioned Mr. G. I cannot help adding how much he seems to be really attached to you—& how true & good a friend he appears to me to be to his country—For a few months past I have seen him, & we have communicated together most intimately & unreservedly—I am probably indebted in a great degree for the marks of unbounded confidence he has given me, to the knowlege he had of your kindness & friendship for me—I shall be happy if he should proceed to Philadelphia—from him you will know my dear Sir, my real sentiments on many political subjects—& wch. I have forborne putting to paper, since I have seen the danger of such things & known the difficulty not to say the impossiblity of giving a true & correct idea of them in such multiform times, within the compass of letters—I have seen so many things pass as it were under my eyes my dear Sir, since you left me on this wide ocean, that I may be said to have lived an age—I concieve it a misfortune to gain experience & particularly in morals & politics so fast—there are certain illusions that should be retained as long as possible, for our own sakes, & those circumstances are as cruel as the efficious friend which Horace mentions, which awake us up from them—How many times have I sighed my Dr. Sir after a few hours conversation with you—how have I often felt myself pressed with the need as it were of unbosoming myself to you—I should have disclosed to you many things, now out of date, & wch. have been retained as far as possible to myself alone—I have found so few of my countrymen in the true line of moderation—all judging of things not as they suited America—but as proper & suitable to one or other of the foreign countries, which seem to have swallowed up every thing American—It is humiliating to suppose that we should be like the United Provinces, which have been formerly always governed by some foreign power, & where the people have been always divided into one or other foreign faction, scarcely taking into account the Dutch name—How happy would it have been for us if we could have supported the line traced out by you my dear Sir, in your official correspondence at  Philadelphia—I can assure you it has always been admired, by all parties where I have been as a chef d’oeuvre of able discussion & sound & honest policy—& preserving the true middle line—Mr. G. seems to feel sensibly all the efforts that will have been made to separate you & the Prest. from each other—he is equally a friend to both & regrets for his own sake & that of his country, that two of the most upright disinterested & enlightened patriots that any country can boast, men that would do honor to any age—men that have been so useful by their joint exertions—men that have the same decided object, the good of their country, as their only aim, should risk being put asunder, & as it were pitted one against the other; & all this by men, who perhaps have different views from both—but so go the affairs of man—he is & has ever been, all history shews it, an active enterprising intriguing animal, who can never be kept together & made to act in concert for the general good, from meer motives of virtue, reason, & disinterestedness—the few honorable exceptions to this rule, are meer exceptions, & never to be counted on as applicable to a number even if that number be a few families within the walls of a little hamlet—this is what we have seen from the beginning of the world to the present time, so far as we can rely on history—whether man will change in future, is for futurity to shew—I pretend not to decide—I for a long time indulged myself with the pleasing idea of human perfectibility—& I know not how my prejudices in favor of my own country got so far the better of me; but I really believed that a state of perfection in morals & government existed there—For some years past I have scarcely seen a countryman who has not contributed to wipe off the illusion—for whilst each exalts his own party he assures me that for vile & base intrigue—avidity & corruption, the opposite party far surpass any thing I can form an idea of from what I have seen in the old countries of Europe.—& as I have seen my country men of all parties, I should if I believed them all, suppose there was no virture or patriotism left in a country, where for a long time I supposed there was nothing else—but I recieve all this with great caution, knowing that where party spirit takes possession of the mind it sees nothing but through that medium—What I think every American had a right to count on, is that no party spirit should make any of us desirous of seeing our country entangled in European politics—but this I fear is not the case, as I see real danger of our being embroiled, where I am sure it might have been avoided—& which I fear will sow the seeds that will hereafter produce some voracious plant, that may perhaps devour us all—If true liberty, & by this I mean not the meer word but the substance contained in the security of persons & of things, be lost in America, I shall give up all hopes of its ever existing permanently in this  world—I know not why I have gone so far into politics—It is a subject I wish always to reserve for free oral communications, because you may then prevent any misconception as to your ideas & which there is always a great difficulty in conveying with precision & accuracy at a distance——I repeat my wish that you may see Mr G. who seems to be of no party but that of his country, & who will be able to give you a great deal of intelligence, such as you will like to recieve as it will be true & to be relied on.
          I have a thousand thanks to give you my dear Sir, for the friendly exertions you have been so good as to make as to the 9. m. dollars, & the progress you have made—I had no right to expect such delay after being put to such inconvenience & loss for the want of the money at Madrid—but I am not accustomed to be spoiled by our Government—if you can recover the principal I must be satisfied without interest though I paid it on the money I took up—but if I get the principal & it be well vested I shall be no great loser, as I had desired it to be vested in 9 [4] in the funds wch. have since much fallen—I like much what you say of the Penn. bank—but I think it right to add that in accidental conversation with Mr G.—he said he remembered there was something mysterious & what he did not like in this bank, but he could not recollect at this distance what it was—he considers the Massachusetts bank as founded on the best & safest principles & from its manner of being conducted, to be preferred for solidity & safety to any other—I think he said there were two State banks in Massachusetts—I do not know to which he alluded—As to my accounts I wish them to be finally settled, & particularly to get the vouchers out of my hands—but I fear sending them without an authorization from Govet.—even by the safest hand—because if perchance they should be lost, I might be embarassed—I have long ago & at different times written to the Dept of State, to be authorized to take this measure, but have never had any answer—I hope however that they will decide something general on such subjects & allow the vouchers to be deposited somewhere in Europe & examined—I have with me all mine from the time of your leaving me—& they now form a large packet—I shall keep up also the constant hope of revisiting my native shores—It is a painful idea to have the appearance of being estranged from my country, which I have felt most sensibly since I have been not in employment—So long as one is employed abroad, he has not the appearance of not belonging to his country—& it is therefore I own sometimes a matter of pain not to be employed—though I know from experience how many disagreeable circumstances accompany public life abroad—I may say without vanity also, that I have seen more than once where I could have rendered real service, & at least have  avoided real ill—but I have no expectation of ever being again employed—my long absence wd. be perhaps objected—but I feel that it ought not to be an objection if real public service is required—but if places are to be given as a governmental machine & in order to obtain governmental partisans at home it may be different, as long absence disqualifies one for such purposes—as he will of course be less known & have less partisan influence—& this mode of being employed is what I certainly do not desire—When I sent my resignation from Madrid, I did not expect ever to be employed again abroad—I did not know then or suspect the changes wch. have since taken place—nor had I experienced the painful sensation of being in such a manner abroad as to appear in some degree a stranger to one’s country—
          I am much obliged to you my dr. Sir for having written to Colo. Harvie as to my green sea lands & shall be happy to hear the result—I mentioned to you how ignorant I was as to the papers or conveyance from him—this of course it is useless to let go further—either my brother or Mr Skipwith I hope will have had them recorded, or done what was necessary—I write to my brother again as to the western lands—I mentioned to Mr. Pougens the contents of your letter—he was astonished to learn the low prices of books with you—before your letter he had made out the two memda. inclosed, as to the re-impression here—& the forming libraries for America—the first seems at an end—the second object is still worthy of attention—I was to have carried these papers with me—I think I cannot do better than to inclose them to you—you will see that you are mistaken in supposing that books have advanced in price since you left France—Mr. Pougens has annexed as you will find the rate of prices—I inclose you also four letters wch. were committed to my care three for you, & one for a Pole—I thank you sincerely for the copy of the message wch. interested me; it is the first time I have seen it—& I do not find as warm in my favor as E.R gave me reason to suppose—but I imagine it expressed as favorable sentiments as were felt for me & I do not desire more on any occasion—I give in charge to Mr G. a little box of wood addressed to you. it contains two watches—one of gold & the other of enamel with two chains one of gold & the other in cornaline & gold—I intended carrying them out for my two sisters—as I do not go I know no better way than asking the favor of Mr G. to have them delivered to you at Philadelphia by a safe hand wch. he promises me to do as well as this letter—I hope you will find without inconvenience some means of having them safely conveyed to Kentuckey to my brother, to whom I send a letter here inclosed, informing him that the watches are for my sisters Eliza & Jenny, both of whom are married & settled in Kentuckey—I  know neither of their husbands—but learn that they are happy, wch.has given me an inexpressible degree of satisfaction—I must here close this long letter, begging you to excuse all the trouble I take the liberty of giving you—& hoping my dear Sir, you will command me in every thing—In the present unsettled state of affairs it will be best I imagine to send my letters to the care of Messrs. V. Staphorst & Hubbard—but if the war shd. take place it would be best I imagine to send them to some sure house at Hamburgh—I shd. in the case of war, go into Germany & employ the time in travelling there—I know no house particularly at Hamburgh, but from Philadelphia it wd. be easy to find one wch. wd. recieve my letters, & give me notice of their having such by dropping a line either to Messrs. V. Staphorst & Hubbard; or Messrs. J A Gautier & C. of Paris, who wd. always know where to find me—Adieu my dr. Sir I am happy to learn that your second daughter is married to your satisfaction & forms a part of your family—no body can know better than I do how to appreciate the worth & merit of your amiable daughters—or the happiness of forming a part of your family—May you ever my dear Sir, as I do not doubt, find all those who become connected with you worthy of you & their friendship esteem & affection—It will be ever the ardent wish of your friend & servant
          
            W: Short
          
        